NUMBER 13-07-269-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: LYON FINANCIAL SERVICES, INC. 
D/B/A US BANCORP PORTFOLIO SERVICES
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Garza

Memorandum Opinion Per Curiam

 
	On April 25, 2007, relator, Lyon Financial Services, Inc. d/b/a US Bancorp Portfolio
Services, filed a petition for writ of mandamus with this Court in which it alleges that on
April 5, 2007, respondent, the Honorable Jaime J. Palacios, Presiding Judge of the County
Court at Law No. 2 of Hidalgo County, Texas, abused his discretion by denying relator's
motion to dismiss the case.  Relator's petition for writ of mandamus asks this Court to order
the respondent to grant the motion to dismiss and dismiss the case.

	This Court, having examined and fully considered the petition for writ of mandamus
and the response by the real party in interest, McAllen North Imaging, Inc, is of the opinion
that the relator has not shown itself entitled to the relief sought. 
	This Court denies the petition for writ of mandamus.  The petition for writ of
mandamus is DENIED.  See Tex. R. App. P. 52.8(a).  
 
  PER CURIAM
 
Memorandum Opinion delivered and 
filed this the 31st day of May, 2007.